Dismissed and Memorandum Opinion filed January 10, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-01006-CR
                               NO. 14-18-01007-CR
                               NO. 14-18-01008-CR

                LASTERSTEEN THOMPSON, JR., Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 228th District Court
                            Harris County, Texas
             Trial Court Cause Nos. 1549096, 1548099, & 1549095

                 MEMORANDUM                      OPINION


      Appellant entered guilty pleas to three counts of robbery. In accordance with
the terms of plea bargain agreements with the State, the trial court sentenced
appellant to confinement for 25 years in one count, 25 years in the second count, and
20 years in the third count, with the sentences to run concurrently. We dismiss the
appeals.
      The trial court entered certifications of the defendant’s right to appeal in which
the court certified that these are plea-bargain cases, and the defendant has no right
of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certifications are included
in the records on appeal. See Tex. R. App. P. 25.2(d). The records support the trial
court’s certifications. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App.
2005).

      Accordingly, we dismiss the appeals.


                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                           2